Case 1:20-cv-00417-PLM-PJG ECF No. 20, PageID.1681 Filed 02/03/21 Page 1 of 4




                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

JAZMIN HARRIS,                                    )
                            Plaintiff,            )
                                                  )      No. 1:20-cv-417
-v-                                               )
                                                  )      Honorable Paul L. Maloney
COMMISSIONER OF SOCIAL SECURITY,                  )
                      Defendant.                  )
                                                  )

            ORDER ADOPTING REPORT AND RECOMMENDATION

       Plaintiff Jazmin Harris filed this lawsuit seeking review of the final decision of the

Commissioner of Social Security denying her claim for benefits. The Magistrate Judge issued

a report recommending that the Court affirm the Commissioner’s decision. (ECF No. 18.)

Plaintiff filed objections. (ECF No. 19.) Upon review, the Court will adopt the report and

recommendation.

       After being served with a report and recommendation (R&R) issued by a magistrate

judge, a party has fourteen days to file written objections to the proposed findings and

recommendations. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(2). A district court judge

reviews de novo the portions of the R&R to which objections have been filed. 28 U.S.C. §

636(b)(1); Fed. R. Civ. P. 72(b)(3). Only those objections that are specific are entitled to a

de novo review under the statute. Mira v. Marshall, 806 F.2d 636, 637 (6th Cir. 1986) (per

curiam).
Case 1:20-cv-00417-PLM-PJG ECF No. 20, PageID.1682 Filed 02/03/21 Page 2 of 4




       1.   Listings/Limitations.    The Administrative Law Judge (ALJ) concluded that

Plaintiff’s impairments, alone or in combination, did not satisfy the severity requirement

(criteria B). The ALJ concluded that Plaintiff exhibited moderate limitations in four areas

of functioning, but not extreme limitations. In her brief, Plaintiff relies on several reports to

support the conclusion that her impairments were severe. The Magistrate Judge explained

how the ALJ addressed those reports and explained why the ALJ reached a different

conclusion. Plaintiff objects. In her objection, Plaintiff points to reports of Dr. Fabiano, Dr.

Shy, and December 3, 2018, report.

       Plaintiff’s objection is overruled. Plaintiff simply repeats the same argument raised in

her initial brief. The ALJ and the Magistrate Judge observed that the totality of Plaintiff’s

medical records showed variations in her mental health limitations. The ALJ noted that the

providers raised concerns about Plaintiff’s questionable efforts and her unreliable or

disproportionate responses, which undermined Plaintiff’s claims. While there were some

reports (like the ones identified in the objection) to support Plaintiff’s position, there were

other reports that did not find significant issues with Plaintiff’s mental functioning. Plaintiff’s

objection here does not address the ALJ’s reasoning or demonstrate why the Magistrate

Judge erred.

       2. RFC. The ALJ concluded that Plaintiff could perform a limited range of light

work. In her brief, Plaintiff argued that the ALJ did not account for her emotional (non-

exertional) limitations or her standing/walking limitations. The Magistrate Judge reasoned

that the ALJ did account for Plaintiff’s non-exertional limitations. The Magistrate Judge




                                                2
Case 1:20-cv-00417-PLM-PJG ECF No. 20, PageID.1683 Filed 02/03/21 Page 3 of 4




found that Plaintiff’s other argument, a limitation on her ability to stand and walk, was not

supported by the medical record. Plaintiff objects.

       Plaintiff’s objection is overruled. The Court has reviewed the ALJ’s reasoning and

conclusion concerning Plaintiff’s RFC. Not mentioned in the R&R, the ALJ noted some

overlap in his discussion of the Plaintiff’s limitations and Plaintiff’s RFC. While Plaintiff

contends her emotional and mental limitations affect her RFC, the ALJ again noted that the

medical records as a whole do not support Plaintiff’s position. Plaintiff certainly disagrees

with the ALJ (and the Magistrate Judge), but the ALJ and the Magistrate Judge acknowledged

and accounted for the non-exertional limitations and explained why the medical records did

not support a more restrictive RFC finding. In her objection, Plaintiff did not identify any

evidence in her medical records which would show that the Magistrate Judge erred regarding

Plaintiff’s assertion about standing and walking limitations.

       3. Vocational Expert. In this objection, Plaintiff contends the answer provided by

the Vocational Expert could not be used as substantive evidence because the hypothetical

question posed did not accurately portray her physical and mental impairments. The

objection is overruled. As the Court understands Plaintiff’s objection on this issue, Plaintiff

would have to prevail on one of the earlier objections. The Court concludes that the question

posed and the answer provided qualifies as substantial evidence that there exists a substantial

number of jobs in the national economy that a person with Plaintiff’s RFC could perform.




                                               3
Case 1:20-cv-00417-PLM-PJG ECF No. 20, PageID.1684 Filed 02/03/21 Page 4 of 4




      Accordingly, the Court ADOPTS the Report and Recommendation (ECF No. 18) as

its Opinion. The Commissioner’s final decision is AFFIRMED. IT IS SO ORDERED.

Date: February 3, 2021                                    /s/ Paul L. Maloney
                                                       Paul L. Maloney
                                                       United States District Judge




                                       4
